COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


MICHAEL S. MCCLURE
                                                                 MEMORANDUM OPINION*
v.     Record No. 0450-06-1                                          PER CURIAM
                                                                     JULY 5, 2006
KATHERLEEN B. MCCLURE


                   FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                Norman A. Thomas, Judge

                 (Philip A. Liebman, on brief,) for appellant.

                 No brief for appellee.


       Michael S. McClure, husband, appeals a trial court order restoring and modifying spousal

support to Katherleen B. McClure, wife, and awarding him child support. He argues on appeal

that the trial court failed to “use the proper criteria for awarding spousal support to the [wife] and

child support to appellant.” Specifically, husband contends wife failed to “demonstrate a

material change in circumstance since the last prior court order warranting a modification of

spousal support,” and the trial court improperly calculated the modified amount of child support.

Upon reviewing the record and the briefs of the parties, we conclude that this appeal is without

merit. Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

                                               BACKGROUND

       On appeal, we view the evidence and all reasonable inferences in the light most favorable

to the appellee as the prevailing party below. See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346(1990).


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        Husband and wife were divorced in 1994, at which time the trial court ordered husband to

pay wife $1,250.00 per month in spousal support, and $1,033.71 per month in child support for

their five minor children, born between 1979 and 1988.

        On July 16, 2002, husband petitioned the trial court to modify child and spousal support.

On August 2, 2002, the trial court entered an order granting wife’s motion to continue the matter

until she could retain counsel. In the order, the parties agreed that all but two of their five

children were emancipated, and that one lives with husband and the other lives with wife. As a

result, the trial court reduced husband’s monthly child support obligation to $350.00 and

continued the matter until September 6, 2002. The trial court further ruled that “nothing in this

order shall be construed to prejudice or affect the rights of both parties to litigate the issues.”

        On July 12, 2005, husband filed an “Amended Petition For Modification and Termination

of Spousal Support and For An Award Of Child Support.”

        On August 3, 2005, the trial court proceeded to hear husband’s amended petition. Wife

was not present, so the trial court entered a one-page order reciting that

                [t]his cause came to be heard on August 3, 2005 upon the
                Amended Petition of Michael S. McClure to modify or terminate
                the provision of the Final Decree of Divorce entered on September
                23, 1994 requiring him to pay spousal support, and to require [him]
                to pay child support for the benefit of the minor child Reuben; the
                Petition having been originally filed and served in 2002, and this
                Court having entered a temporary, handwritten Order entered
                August 2, 2002 which is a matter of record . . . .

        The order recited that wife had actual notice of the hearing, but did not appear, and that

the minor child Reuben has lived with husband since 2001. As a result, the trial court

                         Adjudged, Ordered and Decreed upon evidence received in
                court that the [husband’s] obligation to pay spousal support is
                suspended effective August 1, 2005 until further order of this
                Court, without prejudice to the [wife’s] right to Petition the court
                for restoration of spousal support based upon future circumstances;
                and it is further


                                                 -2-
                      Ordered that the [husband’s] right to seek retroactive child
               support for the minor child Reuben is likewise reserved . . . .

       The trial court filed a note from wife’s treating physician on August 3, 2005. In it, the

doctor advised that wife recently injured her back in a car accident and could not travel.

       On August 24, 2005, wife filed a motion to vacate the August 3, 2005 order, requesting

that the trial court rehear the matter of spousal support due to her inability to appear at the

August 3 hearing.

       On September 28, 2005, the trial court heard evidence and argument on the parties’

motions, after which it decreased husband’s spousal support obligation and awarded husband

retroactive and future awards of child support. By order entered on December 6, 2005, the trial

court summarized facts from the 1994 decree and made new findings, as reflected below:

               [Wife] testified that she had been gainfully employed, part-time,
               since the entry of the Final Decree, that she started a full-time,
               two-year college degree program in 2002; however, she did not
               anticipate completing the program until 2007; that she alleged that
               she had been injured in an automobile accident on June 18, 2005;
               that she was not employed at the time of the hearing on September
               28, 2005; that since calendar year 2002, she has had only nominal
               income, outside of the . . . $15,000.00 . . . per year she received for
               spousal support, plus the child support paid by the [husband]; that
               her living expenses consisted of . . . $600.00 . . . per month for
               rent, plus utilities, ranging from . . . $250.00 . . . to . . . $550.00 . . .
               per month . . . .

       The trial court further found that wife did not appear at the August 3, 2005 hearing

because of injuries sustained in a car accident in June 2005, that two adult sons live with her, but

have contributed to household expenses only during the last two months, and that husband earns

$55,000 per year. The trial court noted that wife is physically suffering from the accident, yet is

able to pursue some form of employment, “even part time, as she had previously been

employed.” Based on those factual findings and after considering the factors in Code § 20-107,




                                                   -3-
the trial court ordered husband to pay wife $1,000.00 per month in spousal support, resulting in a

twenty percent decrease from the amount originally decreed.

       The trial court ordered wife to pay husband $128.70 in current child support and awarded

husband retroactive child support for the period from September 1, 2002 through August 2005,

in the amount of $4,633.20, consisting of thirty-six monthly payments of $128.70. The order

directed wife to pay $75.00 per month toward the arrearage beginning on October 1, 2005.

                                          DISCUSSION

       Although husband presented two distinct questions in his brief, he failed to separate the

arguments in the six-paragraph section labeled “Principles of Law, Argument, and Authorities.”

                            SPOUSAL SUPPORT MODIFICATION

       In the first five paragraphs of his argument, husband argues the trial court erroneously

modified spousal support “without a demonstration of a material change of circumstance since

the last prior court order warranting modification.” Essentially, he contends the August 3, 2005

order was a final order modifying spousal support, therefore, the September 28, 2005 hearing

was a new modification hearing at which wife was required to demonstrate a material change in

circumstances occurred since entry of the August 2005 order. Relying on that premise, husband

refers to the trial court’s statement in the December 6, 2005 order that it considered the factors

contained in Code § 20-107 and the absence of “evidence in the record” that wife proved a

material change in circumstances.

               “Upon petition of either party, a court may . . . [modify] . . .
               spousal support . . . as the circumstances may make proper.” See
               Code § 20-109. “The moving party in a petition for modification
               of support is required to prove both a material change in
               circumstances and that this change warrants a modification of
               support.” Schoenwetter v. Schoenwetter, 8 Va. App. 601, 605, 383
S.E.2d 28, 30 (1989); Furr v. Furr, 13 Va. App. 479, 481, 413
S.E.2d 72, 73 (1992); see also Blank v. Blank, 10 Va. App. 1, 4,
               389 S.E.2d 723, 724 (1990) (holding that spousal support must be
               redetermined if necessary in light of new circumstances). The
                                                -4-
               material change in circumstances must have occurred after the
               most recent judicial review of the award, see Hiner v. Hadeed, 15
Va. App. 575, 577, 425 S.E.2d 811, 812 (1993), and “must bear
               upon the financial needs of the dependent spouse or the ability of
               the supporting spouse to pay.” Hollowell v. Hollowell, 6 Va. App.
417, 419, 369 S.E.2d 451, 452 (1988).

Moreno v. Moreno, 24 Va. App. 190, 195, 480 S.E.2d 792, 794-95 (1997).

       Not only must the moving party show a material change of circumstances, the trial court

is required to consider each of the factors enumerated in Code § 20-107.1(E) in determining

whether to modify a spousal support award. See Code § 20-109(B).

       Assuming without deciding that the August 3, 2005 order was a final order requiring wife

to prove a material change in circumstance occurred since the date of that order, we find that

husband has failed to provide us with a sufficient record from which we can determine whether

wife satisfied her burden of proof.

       It is the appellant’s responsibility to provide this Court with an appropriate appendix and

record. See Rule 5A:20. “An appellate court must dispose of the case upon the record and

cannot base its decision upon appellant’s petition or brief, or statements of counsel in open court.

We may act only upon facts contained in the record.” Smith v. Commonwealth, 16 Va. App.
630, 635, 432 S.E.2d 2, 6 (1993). “[O]n appeal the judgment of the lower court is presumed to

be correct and the burden is on the appellant to present to us a sufficient record from which we

can determine whether the lower court has erred in the respect complained of.” Justis v. Young,

202 Va. 631, 632, 119 S.E.2d 255, 256-57 (1961). “In the absence [of a sufficient record], we

will not consider the point.” Jenkins v. Winchester Dep’t of Soc. Servs., 12 Va. App. 1178,

1185, 409 S.E.2d 16, 20 (1991).

       The record contains no transcript from the September 28, 2005 hearing. In the

December 6, 2005 order, the trial court stated that it considered the evidence and “the factors set

forth in . . . Code § 20-107” in awarding wife spousal support. Neither the statement of facts nor
                                                -5-
the December 6, 2005 order contains sufficient details from which we can determine whether the

trial court erred in making its award. Absent a record of the trial court’s reasoning and rulings at

the September 28, 2005 ore tenus hearing, we are unable to ascertain whether wife satisfied her

burden of proving changed circumstances since the last order. Accordingly, we are unable to

determine if the trial court committed reversible error.

                 TRIAL COURT INCORRECTLY CALCULATED CHILD SUPPORT

        Husband’s entire argument relating to this issue is contained in the following paragraph:

                Code Section 20-108.1 sets forth the criteria and basis for setting
                child support. It requires consideration of actual income, imputed
                income to a party who is voluntarily unemployed or
                under-employed, and various other factors. Nothing in the record
                from the trial court reflects that it gave consideration to the
                requisite factors. The court’s calculation was based solely on the
                [wife’s] current level of spousal support of $1,000.00.

        In the order entered on December 6, 2005, husband objected for reasons stated in that

order and in the order rejected by the trial court. In the rejected order, husband argued:

                That the retroactive award of child support calculation was based
                on the Defendant’s current award of spousal support income of
                $1,000.00 per month, instead of her actual income at the time in
                the amount of $1,250.00 per month; [and]

                That the Court did not impute income to the Defendant for
                purposes of determining retroactive or current child support, or
                spousal support.

        Husband’s vague argument in his brief regarding “setting child support” failed to

articulate any specific error in the trial court’s calculation of retroactive child support. In fact,

husband failed to address the retroactive award in his argument. “Statements unsupported by

argument, authority, or citations to the record do not merit appellate consideration. We will not

search the record for errors in order to interpret appellant’s contention and correct deficiencies in

a brief.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992). Absent any

specific argument regarding the calculation of the retroactive award, we cannot address the issue.

                                                  -6-
       As to appellant’s assertion that the trial court failed to consider the relevant criteria for

determining child support, we find the only argument husband preserved for appeal, see Rule

5A:18, was in the rejected order, where he argued the trial court failed to impute income to wife

“for purposes of determining retroactive or current child support, or spousal support.”

       In its December 6, 2005 order, the trial court “[o]rdered that the [wife] shall pay to the

[husband], as current child support, the sum of” $128.70. Neither the order nor anything in the

record indicated how the trial court calculated either retroactive or future child support.

       “An appellate court must dispose of the case upon the record and cannot base its decision

upon appellant’s petition or brief, or statements of counsel in open court. We may act only upon

facts contained in the record.” Smith, 16 Va. App. at 635, 432 S.E.2d at 6. “[O]n appeal the

judgment of the lower court is presumed to be correct and the burden is on the appellant to

present to us a sufficient record from which we can determine whether the lower court has erred

in the respect complained of.” Justis, 202 Va. at 632, 119 S.E.2d at 256-57. “In the absence [of

a sufficient record], we will not consider the point.” Jenkins, 12 Va. App. at 1185, 409 S.E.2d at

20. Here, we do not have the benefit of a transcript reflecting the manner in which the trial court

computed child support, and neither the December 6, 2005 order nor the signed statement of

facts contains sufficient details from which we can determine how the trial court calculated child

support or what evidence it considered and relied upon in making its calculations. Accordingly,

we are unable to determine whether the trial court committed error.

       For these reasons, we summarily affirm the decision of the trial court. See Rule 5A:27.

                                                                        Affirmed.




                                                 -7-